Citation Nr: 0322530	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-08 947A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision rendered on April 14, 
1987, that denied the veteran a rating in excess of 10 
percent for residuals of a left foot injury.  


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE  BOARD

John R. Pagano, Counsel




INTRODUCTION

The moving party had active military service from October 
1971 to January 1977, and from October 1977 to September 
1980.

This matter comes before the Board as the result of a motion 
by the moving party alleging clear and unmistakable error in 
a decision issued by the Board on April 14, 1987.  


FINDINGS OF FACT

1.  The April 14, 1987 Board decision found that the moving 
party's service-connected left foot disability was not more 
than 10 percent disabling under applicable schedular 
criteria.  

2.  The record at the time of the Board's April 14, 1987 
decision indicated that there had been improvement in the 
disability at issue.  

3.  The facts as they were known at the time of the Board's 
April 14, 1987 decision were before the Board, and it has not 
been shown otherwise.  

4.  The statutory and regulatory provisions in effect at the 
time of the Board's April 14, 1987 decision were correctly 
applied, and it has not been shown otherwise.  


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the Board's April 14, 1987 decision fail to the meet 
the threshold pleading requirements for revision of that 
Board decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice cited at 38 C.F.R. §§ 20.1400-1411 
(2002).  Pursuant to 38 C.F.R. § 20.1404(b), a motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
error or errors of fact or of law in a given Board decision, 
the legal or factual basis for such allegations, and why the 
results would have been different but for the alleged error.  
Motions that fail to comply with the requirements set forth 
in 38 C.F.R. § 20.1404(b) shall be denied.  The Board notes 
that it has original jurisdiction to determine whether one of 
its prior final decisions was based upon clear and 
unmistakable error.  

38 C.F.R. § 20.1403 relates to what constitutes clear and 
unmistakable error and what does not, and provides as 
follows:  

(a)  General:  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts as they were known at the time were 
not before the Board, or the statutory 
and regulatory provisions extant at the 
time were incorrectly applied.  
(b)  Review for clear and unmistakable 
error in a prior Board decision must be 
based on the record and the law that 
existed when that decision was made.  (c)  
To warrant revision of a Board decision 
on the grounds of clear and unmistakable 
error there must have been an error in 
the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  (d)   The 
following constitutes some, but not all, 
of those situations that do not 
constitute clear and unmistakable error:  
(1)  The Secretary's failure to fulfill 
the duty to assist; and (2) a 
disagreement as to how the facts were 
weighed or evaluated.

It is within the foregoing context that the moving party's 
claim must be evaluated.

The moving party contends that the Board's April 14, 1987 
decision was based upon clear and unmistakable error.  More 
specifically, he contends that the Board addressed the issue 
of the evaluation to be assigned for his service-connected 
left foot disability as one involving a claim for increase 
rather than the question of whether the evidence of record 
warranted a reduction in the 20 percent disability evaluation 
that had previously been in effect for more than five years.  
He cites the provisions of 38 C.F.R. § 3.344 in support of 
his motion.  He requests revision of the Board's April 14, 
1987, decision as a result.  

At the time the Board rendered its April 14, 1987 decision, 
the evidence of record was comprised of the veteran's service 
medical records, the reports of VA physical examinations 
conducted in March 1981 and May 1985, and the reports of the 
moving party's private physicians dated from 1984 to 1986.  
In the aggregate, this indicated that, in 1981, a VA 
physician noted markedly limited range of motion in the left 
ankle.  Dorsiflexion was limited at 10 degrees while plantar 
flexion also was limited at 10 degrees.  Inversion was to 
less than 5 degrees, and eversion was in the range of 10 
degrees.  The moving party indicated that his left ankle 
tended to be painful and stiff when ambulating, especially in 
cold weather.  

In contrast, during a VA physical examination conducted in 
May 1985, the moving party was observed to have unrestricted 
motion in the left ankle except for a loss of inversion and 
eversion.  Similarly, during a physical evaluation by a 
private physician in September 1985, dorsiflexion of the left 
ankle was to 15 degrees while plantar flexion was to 40 
degrees.  The moving party did not register complaints 
regarding pain associated with the functioning of the left 
ankle during that time.  Moreover, no ligamentous instability 
of the left ankle was noted during private medical treatment 
received by the moving party in September 1986.  The clinical 
findings involved limitation of inversion and eversion of the 
left ankle along with the moving party's subjective 
complaints of pain aggravated by activity.

Although the Board did not specifically refer to the 
provisions of 38 C.F.R. § 3.344 in concluding that a 
disability evaluation in excess of 10 percent was not 
warranted for the moving party's service-connected left ankle 
disability, the clinical findings contemporaneous with the 
Board's April 14, 1987 decision indicated that there had been 
definite improvement in the disability at issue.  This is 
exemplified by the pronounced improvement in dorsiflexion and 
plantar flexion of the left foot.  Also of note is that the 
moving party's subjective complaints of pain were not 
confirmed during physical examination.  Thus, there was a 
plausible basis for the Board to conclude that sustained 
improvement had been demonstrated in the disability at issue.  

In effect, the moving party has challenged how the facts were 
weighed when the Board rendered its April 14, 1987 decision.  
As noted previously, a disagreement as to how the facts were 
weighed or evaluated cannot constitute a basis for a finding 
of clear and unmistakable error.  In view of this, the April 
14, 1987 Board denial regarding the disability evaluation 
assigned for the moving party's service-connected left ankle 
disability did not rest upon clear and unmistakable error.  
There is no indication that the aforementioned decision 
incorporated an incorrect application of a statute or 
regulation, or that it did not incorporate the correct facts 
as known at the time the decision was rendered.  Absent 
either of these, the Board finds that the April 14, 1987 
decision was free of clear and unmistakable error, and that 
the moving party has failed to set forth specific allegations 
of error of either fact or of law to support his contentions.  
Accordingly, his motion is denied.


ORDER

The motion for revision of the Board's April 14, 1987 
decision upon the grounds of clear and unmistakable error is 
denied.  



                       
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


